PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tarala, Harold James
Application No. 15/648,395
Filed: 12 Jul 2017
For: HYBRID DRY AIR COOLING SYSTEM

:
:
:	DECISION ON REQUEST
:                   FOR REFUND
:
:


This is a decision on the request for refund filed April 1, 2022.  The request is being considered under the provisions of 37 CFR 1.28(a). 

The request for refund is GRANTED.

Applicant requests a refund of $1,100.00, for fees erroneously paid at a large entity rate.  On September 9, 2020, applicant filed an assertion under 37 CFR 1.27(c), claiming small entity status.

It should be noted that the small entity fee for the filing of a Request for Continued Prosecution 1st filing is $680.  The applicant paid the large entity fee of  $1,360.  The amount to be refunded for this fee is $680 and $740 for the overpayment of the fee for a three-month extension of time. 

In view of the provisions of 37 CFR 1.28(a) and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $1,420.00 will be refunded to petitioner’s deposit account.  Also, see MPEP §509.03(IX).

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions